         Case: 1:19-cv-00216-RP Doc #: 19 Filed: 07/31/20 1 of 2 PageID #: 684




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

KRISTI MICHELE ENMAN                                                                     PLAINTIFF

v.                                                 CIVIL ACTION NO. 1:19-CV-216-MPM-RP

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                        DEFENDANT

                                       FINAL JUDGMENT

       Plaintiff Kristi Michele Enman filed suit under 42 U.S.C. § 405(g) for judicial review of

the unfavorable decision of the Commissioner of Social Security regarding an application for a

Disability Insurance Benefits. Docket 1. The parties have consented to entry of final judgment by

the United States Magistrate Judge under the provision of 28 U.S.C. § 636(c), with any appeal to

the Court of Appeals for the Fifth Circuit. Docket 10. The Court, having considered the record,

the administrative transcript, the briefs of the parties, and the applicable law, finds that the

Commissioner’s decision is not supported by substantial evidence and should be reversed.

       The ALJ committed error in evaluating the psychological consultative examination of Dr.

James Lane. The ALJ afforded limited weight to Dr. Lane’s medical source statement based in

part on his finding that Dr. Lane’s opinion was “inconsistent with his objective findings and the

record as a whole.” However, it is unclear what parts of the record the ALJ finds to be

inconsistent with Dr. Lane’s opinion and what portion(s) of Dr. Lane’s opinion that the ALJ

afforded limited weight. The lack of explanation for the weight given to Dr. Lane’s opinion –

specifically as it pertains to Plaintiff’s ability to maintain attention and concentration – makes it

impossible for this court to determine whether substantial evidence supports the RFC

determination.
         Case: 1:19-cv-00216-RP Doc #: 19 Filed: 07/31/20 2 of 2 PageID #: 685




       Therefore, the Commissioner’s decision is reversed and remanded for a rehearing of the

plaintiff’s application under the fourth sentence of § 405(g).

       SO ORDERED, this the 31st day of July, 2020.

                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
